Citation Nr: 0302219	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  02-20 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES


1.  Entitlement to an evaluation in excess of 20 percent for 
hydrocele, right and left testicles, residual of injury, 
effective from March 12, 2002.  

2.  Entitlement to special monthly compensation based on the 
loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active military service from July 
1942 to June 1945.  His service medical records appear to 
have been destroyed in a fire at the National Personnel 
Records Center (NPRC) in July 1973.  In January 2003, the 
Board was informed that the veteran is terminally ill due to 
disability not related to the issues and claims on appeal.  
The Board has, accordingly, advanced the case on the docket.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the RO, 
which denied the benefits sought on appeal.  

It is noted that in January 2001, the veteran withdrew his 
prior appeal regarding claims questioning the propriety of an 
initial noncompensable (zero percent) evaluation for service-
connected hydrocele, right testicle, residuals of injury, and 
the propriety of an initial noncompensable (zero percent) 
evaluation for service-connected hydrocele, left testicle.  

The veteran's November 2002 substantive appeal appears to 
raise a claim of entitlement to an effective date prior to 
July 2, 1999 for entitlement to a total rating for 
compensation purposes, based on unemployability due to 
service-connected disability (TDIU).  This matter is referred 
to the RO for any clarification/action deemed appropriate.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims, obtained all 
relevant and available evidence identified by the veteran, 
and provided him appropriate VA medical examinations, all in 
an effort to assist him in substantiating his claims for 
increased VA compensation benefits.  

2.  Service-connected hydrocele, right and left testicles, 
residual of injury, are manifested by: bilateral hydroceles, 
surgically corrected, with residual testicular discomfort; 
one large cyst, 3.8 x 2.2 cm, and thee small cysts of no 
significance in the right testicle; a slightly prominent 
epididymis on the right side, but without increased flow, 
considered normal on VA examination in May 2002; a small left 
hydrocele; and atrophic and fibrotic right and left 
testicles, without any solid masses within the testicles.  

3.  The medical evidence does not show that the veteran is 
clinically sterile due to the absence of spermatozoa, or that 
either testicle is absent; however, the left testicle meets 
the criteria for loss of use of a creative organ.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 20 percent is not warranted 
for service-connected hydrocele, right and left testicles, 
residual of injury.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.115a Diagnostic Code 7523 
(2002).  

2.  The veteran has the loss of use of one testicle due to 
service-connected disability warranting special monthly 
compensation.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.350(a)(1)(i)(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000.  

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to each of the 
issues addressed on appeal.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001)(codified at 
38 C.F.R. § 3.159)(VCAA).  With regard to the issues on 
appeal before the Board, the veteran was provided adequate VA 
examinations a number of times, most recently in May 2002.  
Additionally, all identified VA and private treatment records 
pertinent to the appeal have been obtained.

VA has also met VCAA's notice requirements: The February 2002 
and June 2002 rating decisions, the October 2002 supplemental 
statement of the case (SSOC), and an April 2002 VA RO letter 
to the veteran explained why the evidence submitted to date 
does not support the claims on appeal.  Additionally, the 
veteran was provided an opportunity for a personal hearing, 
but he indicated that he did not want a hearing.  As such, 
the veteran, who is represented, was afforded every 
opportunity to provide his sworn testimony or to submit 
evidence to substantiate his claims on appeal.  Moreover, the 
above correspondences, notices and development actions 
indicate that the veteran and his representative were advised 
of what he needed to do to support each of the claims on 
appeal, and what VA would do if he identified additional 
evidence.  Notice of VCAA was issued to the veteran in 
February 2002, and the RO advised the veteran that VA would 
obtain copies of records identified.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The Board concludes that VA 
has met both the duty to assist and notice provisions of 
VCAA.


II.  Right and Left Hydroceles

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).  Such evaluations involve considerations of the level 
of impairment of the veteran's ability to engage in ordinary 
activities, to include employment. 38 C.F.R. § 4.10.  

Regulations require that in evaluating a given disability, 
the disability be viewed in relation to its whole history, 38 
C.F.R. § 4.1, 4.2, and that the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55.  
In evaluating the veteran's claims on appeal, all regulations 
which are potentially applicable through assertions and 
issues raised in the record have been considered, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disability evaluations for VA rating purposes are based upon 
the average impairment of earning capacity resulting from 
service-connected disability, as contemplated by the VA's 
Schedule for Rating Disabilities (Schedule herein) at 
38 C.F.R. Part 4.  

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

Where a particular disability for which the veteran is 
service connected is not listed in the Schedule For Rating 
Disabilities, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous. 
38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. Principi, 3 
Vet. App. 345, 348 (1992); Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  An analogous rating may only be assigned 
where the service-connected disability is not listed in the 
rating schedule. 38 C.F.R. § 4.27; see also Lendenmann, 3 
Vet. App. at 349-50; Pernorio, 2 Vet. App. at 629.

The veteran's service-connected right and left hydroceles are 
rated by analogy to complete atrophy of the testicles under 
Diagnostic Code 7523.  An October 2002 supplemental statement 
of the case (SSOC) referenced the criteria at 38 C.F.R. 
§ 4.115b, Diagnostic Code 7523 for complete atrophy of the 
testis.  The veteran complains of pain in the area of the 
hydroceles.  Thus, the Board finds that the veteran's 
hydroceles are best rated under Diagnostic Code 7523, noting 
that Diagnostic Code 7525 refers to chronic epididymo-
orchitis (rated as urinary tract infections under 38 C.F.R. 
§ 4.115a), and that Diagnostic Code 7512 rates chronic 
cystitis as voiding dysfunction under 38 C.F.R. § 4.115.  

Diagnostic Code 7523 provides for a 20 percent rating for 
"complete atrophy" of both testes.  Complete atrophy of one 
testicle warrants a noncompensable evaluation.  38 C.F.R. § 
4.115b (2001).  A higher rating is not available under 
Diagnostic Code 7523.  The Board notes that under Diagnostic 
Code 7524, a 30 percent rating is available for removal of 
both testes.  This is not shown however, as detailed below, 
and Diagnostic Code 7524 is not for application.  

Repeated VA examinations, particularly on most recent VA 
examination in May 2002, revealed bilateral hydroceles, 
surgically corrected, with residual testicular discomfort, as 
well as right testicle cysts, a left small hydrocele, an 
enlarged right testicle and a dramatically atrophied left 
testicle.  Specifically, on VA examination in May 2002, the 
veteran reported a history of pain during intercourse, 
specifically during ejaculation.  The veteran denied any 
history of incontinence, recurrent urinary tract infections, 
renal colic, bladder stones, or acute nephritis.  His urinary 
hesitancy and reduced stream were attributed to his cancer of 
the prostate, and were considered a separate condition from 
his service-connected disability presently at issue.  Visual 
examination of the veteran's scrotum revealed a unilaterally 
enlarged scrotum on the right side, but this was none-the-
less considered to be within normal appearance.  The left 
testicle was dramatically atrophied and of a smaller than 
marble dimension, measuring approximately 1 x 1.5 cm in 
diameter.  The right testicle measured approximately 4 x 6 cm 
in dimension.  Firm palpation of the right and left testes 
induced significant discomfort as evidenced by withdrawal of 
the patient and facial grimacing, as well as verbalization as 
to the discomfort.  Sensation and reflexes were normal.  

The associated ultrasound testing of the testicles revealed 
one large cyst, measuring 3.8 x 2.2 cm and three small cysts 
of no significance, within the right testicle, and  a 
slightly prominent epididymis on the right side.  There was 
no increased flow and the testicle was considered to be 
normal in appearance otherwise.  The VA examination also 
revealed a small left hydrocele, as well as atrophic and 
fibrotic right and left testicles, but without any solid 
masses within the testicles.  The diagnoses were bilateral 
hydroceles, surgically corrected, with residual significant 
testicular discomfort, atrophic and fibrotic right and left 
testicles, epididymal cyst on the right, with small 
testicular cysts on the right and a small left hydrocele.  

The Board notes that a review of the medical evidence of 
record on appeal is clearly negative for evidence of removal 
of both testes or infection.  Accordingly, an increased 
rating is not warranted under Diagnostic Code 7524 or 7525, 
respectively.  38 C.F.R. § 4.115b.  The Board can find no 
basis for an evaluation in excess of 20 percent for the 
veteran's service-connected disability, given the above 
findings.  It should be noted that he is in receipt of the 
maximum evaluation under Diagnostic Code 7523.  Moreover, the 
veteran has denied any related incontinence, recurrent 
urinary tract infections, renal colic, bladder stones, or 
acute nephritis, or symptoms other than pain and painful 
ejaculation.  With no basis for an increased rating under VA 
regulation, the claim must fail.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claim, as set forth 
above, and, therefore, reasonable doubt is not for 
application.  While the Board is sympathetic to the veteran's 
complaints, the criteria for an evaluation in excess of 20 
percent are not met or more closely approximated.  However, 
as detailed below, the criteria for loss of use of a creative 
organ are met.  




III.  Special Monthly Compensation

Special monthly compensation may be granted for loss, or loss 
of use, of a creative organ.  38 C.F.R. § 3.350(a)(1).  In 
this case, to warrant a grant of entitlement to special 
monthly compensation based on loss of use of a creative 
organ, the evidence must demonstrate an acquired absence of 
one or both testicles, or that he has lost the use of one or 
both testicles, or other creative organ.  38 U.S.C.A. § 
1114(k); 38 C.F.R. § 3.350(a)(1)(i).  Loss of use of a 
testicle will be established where it is medically determined 
that the diameters of the affected testicle are reduced to 
one-third of the corresponding normal testicle; the diameters 
of the affected testicle are reduced to one-half or less of 
the corresponding normal testicle and there is an alteration 
of consistency so that the affected testicle is considerably 
harder or softer than the corresponding normal testicle; or, 
where a biopsy establishes the absence of spermatozoa.  38 
C.F.R. § 3.350(a)(1)(i)(a-c).  

The veteran does not argue, nor does the evidence show, that 
he is clinically sterile due to the absence of spermatozoa, 
or that either testicle is absent.  VA and private treatment 
records show some low testosterone level, but no absence of 
spermatozoa.  See VA examination in June 2000 and November 
2000 private medical statement of D. M. Stevens, M.D.  On VA 
examination in May 2002, the veteran's left testicle was 
"dramatically" atrophied, and smaller than the size of a 
marble, measuring less than half of the dimensions of the 
right, which, while enlarged, was none-the-less considered to 
be normal in appearance.  The left testicle was not found to 
have any alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle.  

The Board finds that as there is medical evidence that the 
diameters of the left testicle are shown to be reduced to 
less than one-third of the corresponding diameters of the 
normal testicle, the veteran meets the criteria for loss of 
use of the left testicle so as to warrant special monthly 
compensation under 38 C.F.R. § 3.350(a)(1)(i)(a) (2002).   




ORDER

An evaluation in excess of 20 percent is denied for right and 
left hydrocele, right and left testicles, residual of injury.  

The claim for special monthly compensation based on the loss 
of use of a creative organ is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

